UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Ark ETF Trust Address of Principal Business Office: c/o Ark Investment Management LLC 104 Olmstead Hill Road Wilton, Connecticut 06897 Telephone Number: (203) 761-1124 Name and Address of Agent for Service of Process: Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with filing of Form N-8A: X Yes No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City ofNew Yorkand the State ofNew Yorkon the 6th day of September, 2013. Ark ETF Trust By: /s/ Catherine D. Wood Name: Catherine D. Wood Title: Sole Trustee Attest: /s/ Camille Giblin Name: Camille Giblin Witness
